Title: To Thomas Jefferson from William Playfair, 13 March 1789
From: Playfair, William
To: Jefferson, Thomas



Sir
Paris 13th March 1789

Although I have not the honour to be known to your Exellency I hope that I may be permitted to take the liberty of presenting you with a copy of a translation just now Published of my Charts of Lineal Arithmetic.
I hope that your Excellency will do me the Honour to accept of this feeble Hommage which I pay to your Abilities and Charracter.
I have the honour to be Sir Your Excellencies most obedient & most humble Servant

William Playfair

